Appellant was convicted for unlawfully selling intoxicating liquor in a prohibition county, a felony, and his punishment assessed at the lowest prescribed by law.
He contends that the evidence is insufficient to sustain the verdict. The State's witness testified positively that the appellant sold him intoxicating liquor at the time and place alleged in the indictment. He denied this. That was a question for the jury. We can not disturb the verdict.
There appears in the record what is termed "appellant's exceptions to the charge of the court." However, it is in no way verified by the trial judge, and it is not shown anywhere or in any way that it was presented to the trial judge for his action, or that it was ever called to his attention at any time before the trial was concluded. Hence it can not be considered. Ross v. State, 75 Tex.Crim. Rep., 170 S.W. Rep., 305.
The judgment is affirmed.
Affirmed.